    Case 17-05185          Doc 32       Filed 12/26/19 Entered 12/26/19 10:56:14                           Desc Main
                                           Document Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION


IN RE:                                                CASE NO. 17 B 05185
                                                      CHAPTER 13
DAVID F ROSATO
GLORY A ROSATO                                        JUDGE JACQUELINE P COX

          DEBTORS                                     NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: BMO HARRIS BK NA




Final Cure Amount

Court       Claim      Account                                       Claim              Claim              Amount
Claim #     ID         Number                                        Asserted           Allowed            Paid

9           4          XXXXXX6823                                    $3,717.04          $3,717.04          $3,717.04

Total Amount Paid by Trustee                                                                               $3,717.04



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                          X Direct by the Debtors



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 17-05185           Doc 32       Filed 12/26/19 Entered 12/26/19 10:56:14                     Desc Main
                                          Document Page 2 of 2


                                                                                            CASE NO. 17-05185-JPC



                                          CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 26th day of December, 2019.


Debtor:                                               Attorney:
DAVID F ROSATO                                        CUTLER & ASSOC
GLORY A ROSATO                                        4131 MAIN ST
4042 GILBERT AVE                                      SKOKIE, IL 60076
WESTERN SPRINGS, IL 60558                             via Clerk's ECF noticing procedures

Creditor:                                             Creditor:
BMO HARRIS BK NA                                      BMO HARRIS BANK
PO BOX 2035                                           770 N WATER ST
MILWAUKEE, WI 53201-2035                              MILWAUKEE, WI 53202

Mortgage Creditor:
CODILIS & ASSOCIATES
15W030 N FRONTAGE RD # 100
BURR RIDGE, IL 60527

ELECTRONIC SERVICE - United States Trustee


Date: December 26, 2019                                             /s/ TOM VAUGHN
                                                                    TOM VAUGHN
                                                                    CHAPTER 13 TRUSTEE
                                                                    55 E. MONROE STREET, SUITE 3850
                                                                    CHICAGO, IL 60603
